DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 8-12, 14-18, and 20-24, are allowed under this Office action.

Allowable Subject Matter
Claims 1-5, 8-12, 14-18, and 20-24, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 8-12, 14-18, and 20-24, were carefully reviewed and a search with regards to independent claims 1, 9, and 15, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-5, 8-12, 14-18, and 20-24, specifically independent claims 1, 9, and 15,  the prior art searched was found to neither anticipate nor suggest a method comprising, by a computing system: displaying a virtual-reality scene on a device worn by a user; capturing a pair of stereo images of a physical environment surrounding the user via sensors of the device worn by the user; detecting an object of interest in the pair of stereo images; determining, based on the detected object, that one or more alert criteria are satisfied; in response to determining that the one or more alert criteria for alerting the user of a notable event in the physical environment surrounding the user are satisfied, generating depth measurements of at least the object in the physical environment surrounding the user based on at least the pair of stereo images captured via the sensors of the device worn by the user; generating, based on the depth measurements, a three-dimensional (3D) model representing the object; determining 
The most relevant arts searched, Nigam, etc. (US 20180232056 A1), modified by Huang, etc. (US 20190220002 A1), and Kim, etc. (US 20180364801 A1), teach that a method comprising, by a computing system: displaying a virtual-reality scene on a device worn by a user; capturing a pair of stereo images of a physical environment surrounding the user via sensors of the device worn by the user; detecting an object of interest in the pair of stereo images; determining, based on the detected object, that one or more alert criteria are satisfied; generating depth measurements of at least the object in the physical environment surrounding the user based on at least the pair of stereo images captured via the sensors of the device worn by the user; generating, based on the depth measurements, a three-dimensional (3D) model representing the object; rendering, based on a current viewpoint of the user in the device worn by the user and the 3D model representing the object, an output image depicting a visualization of the object in the physical environment surrounding the user; and displaying, along with the virtual-reality scene, the output image depicting the visualization of the object in the physical environment surrounding the user according to the current viewpoint of the user on the device worn by the user in response to the determination that the one or more alert criteria are satisfied. However, Nigam, modified by Huang, and Kim, does not teaches every claimed limitation, especially the claimed limitation of "in response to determining that the one or more alert criteria for alerting the user of a notable event in the physical environment surrounding the user are satisfied, generating depth measurements of at least the object in the physical environment surrounding the user based on at least the pair of stereo images captured via the sensors of the device worn by the user; generating, based on the depth measurements, a three-dimensional (3D) model representing the object; determining a current viewpoint of an eye of the user; reprojecting an image of the physical environment captured via one of the sensors of the device worn by the user, based on the 3D model representing the object in the physical environment and the current viewpoint of the eye of the user, the reprojected image depicting a visualization of the object in the physical environment surrounding the user; and displaying, along with the virtual-reality scene, the reprojected image depicting the visualization of the object in the physical environment surrounding the user according to the current viewpoint of the eye of the user on the device worn by the user in response to the determination that the one or more alert criteria are satisfied” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612